Dear Mr. Smith:
You recently requested an opinion from our office concerning whether the Used Motor Vehicle and Parts Commission is authorized to license and regulate people who offer vehicles for sale through newspaper advertisements and display those vehicles on their lots or space with the intention of only receiving a fee for the advertisement and lease of the space.
Louisiana's Used Motor Vehicle Dealers and Marine Product Dealers Law (La. R.S. 32:771 et. seq.) defines La. R.S. 32:771
(13)(a)(i) a "Used motor vehicle dealer" as "any person who, for a commission or with intent to make a profit or gain of money or other thing of value, sells, brokers, exchanges . . . offers or attempts to negotiate a sale or exchange of an interest in five or more used motor vehicles in any twelve month period and who is engaged wholly or in part in the business of selling used motor vehicles, whether or not such motor vehicles are owned by such person."
La. R.S. 32:772 (F) (1) authorizes the commission to license "used motor vehicle dealers."
Therefore, it is the opinion of this office that the Commission is authorized to license and regulate people who offer vehicles for sale by newspaper advertisements and display of those vehicles on their lots or space if:
     1.   gaining a commission or done with intent to make a profit, gain of money, or other thing of value;
     2.   selling, brokering, or offering a sale or exchange of an interest in five or more used motor vehicles, within a twelve-month period; and
     3.   engaged wholly, or in part, in the business of selling used motor vehicles.
If we can be of further assistance, please do not hesitate to contact us.
Very truly yours,
                         RICHARD P. IEYOUB Attorney General
                         BY: TAMERA R. VELASQUEZ Chief, Consumer Protection
TRV/yb